Case: 17-11400       Date Filed: 04/17/2018      Page: 1 of 28


                                                                                 [PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 17-11400
                              ________________________

                          D.C. Docket No. 1:14-cv-00659-ELR



CONNOR DURBROW,
ROBERT DURBROW,
CHRISTY DURBROW,

                                                         Plaintiffs - Appellants,

versus

COBB COUNTY SCHOOL DISTRICT,

                                                         Defendant - Appellee.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________

                                      (April 17, 2018)

Before MARCUS and NEWSOM, Circuit Judges, and MOORE,∗ District Judge.

         ∗
         Honorable William T. Moore, Jr., United States District Judge for the Southern District
of Georgia, sitting by designation.
              Case: 17-11400     Date Filed: 04/17/2018    Page: 2 of 28


MARCUS, Circuit Judge:

      At issue in this appeal are several matters relating to the right of an

intellectually disabled child to access appropriate public education. The two

essential questions presented boil down to this: whether appellants’ claims of

disability-based discrimination under § 504 of the Rehabilitation Act (“§ 504”), 29

U.S.C. § 794, and Title II of the Americans with Disabilities Act (“ADA”), 42

U.S.C. § 12131 et seq., must be administratively exhausted under the Individuals

with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1400 et seq.; and whether

the IDEA compels a public school district to provide special education to a student

with Attention Deficit Hyperactivity Disorder who displays vast academic

potential but struggles to complete his work.

      Parents Robert and Christy Durbrow and their son Connor (“the Durbrows”)

appeal from the dismissal of their claims that the Cobb County School District

(“the School District” or the “CCSD”) discriminated against Connor based on his

disability by failing to furnish him with special education services. The district

court dismissed their § 504 and ADA claims for noncompliance with the IDEA’s

exhaustion requirement. The Durbrows also appeal from the denial of their claim

that the School District violated its IDEA obligation to evaluate Connor and

provide him with uniquely tailored special education. The district court concluded




                                          2
               Case: 17-11400       Date Filed: 04/17/2018       Page: 3 of 28


that Connor was entitled to neither an IDEA evaluation nor special education

because he did not qualify as a “child with a disability.”

       We affirm the judgment of the district court.

                                               I.

                                               A.

       Despite his Attention Deficit Hyperactivity Disorder (“ADHD”) diagnosis in

third grade, Connor advanced from elementary school through his junior year of

high school. Although some of his teachers expressed concern about his difficulties

with organization and time management, Connor nonetheless excelled in advanced

academic programs and on standardized tests. After graduating from middle school

in fall 2009, Connor was admitted into the selective Magnet Program at Wheeler

High School, an accelerated course of study for high-achieving math and science

students. Beginning in Connor’s freshman year, the School District accommodated

Connor’s ADHD with a § 504 Plan,1 affording Connor extended test and quiz time,

early morning math classes, and small class sizes. Connor’s freshman-year

counselor, Ms. Suttles, also offered to help Connor stay organized, but the

Durbrows declined for fear that Connor might feel singled out.



1
  Section 504 of the Rehabilitation Act, 29 U.S.C. § 794(a), prohibits federally funded programs
from discriminating against individuals with disabilities. Additionally, federally funded
programs, including the CCSD, must evaluate students with disabilities to formulate § 504 Plans
designed to aid the student’s access to the general curriculum. See 34 C.F.R. § 104.33.
                                               3
              Case: 17-11400    Date Filed: 04/17/2018    Page: 4 of 28


      All went well under Connor’s freshman-year § 504 Plan, as he passed all of

his classes and aced his End of Course Tests (“EOCTs”). Indeed, Connor exhibited

such prowess in his Electronics course that his teacher, Mr. George, hired him to

solder electric guitar pedals. Although Connor was failing his freshman-year math

class at some point during the semester, other students’ grades experienced similar

ebbs, and Connor’s final grade and EOCT score demonstrated his command of the

material.

      Connor’s sophomore and junior years proceeded similarly under the same

§ 504 Plan. He again earned all As on EOCTs and passed all his classes, excelling

especially in Electronics, about which he proudly remarked, “I was really into not

only just learning, but also helping other students to learn because I was able to

grasp the material very quickly.” He enjoyed answering questions in front of the

class, maintained voluminous notebooks, completed complex projects, joined the

Robotics Team, and even developed an idea for engineering a carnival game using

LED lighting. Connor likewise dominated standardized tests. He shined on the

PSAT, scoring in the 87th percentile in Critical Reading, 98th percentile in Math,

and 90th percentile in Writing Skills. He ranked “at or above level” in every

subject on the ACT. As for the SAT, he scored in the 95th percentile for Reading,

98th percentile for Math, and 94th percentile for Writing.




                                          4
              Case: 17-11400    Date Filed: 04/17/2018    Page: 5 of 28


      Connor’s junior-year teachers unanimously dismissed the suggestion that he

needed special education. Two teachers wrote him letters of recommendation to

attend MIT. Mr. George regarded Connor as a “natural-born engineer” who stayed

on task without special assistance. Mr. Shields, Connor’s AP U.S. History teacher,

regarded Connor as an intelligent, competent, and sociable guy who could read,

write, and analyze better than most. Because he was capable of keeping up with

coursework, his parents and teachers attributed his occasionally lackluster

performance to insufficient focus and effort. Thus, for example, Ms. Walls,

Connor’s AP Calculus teacher, believed Connor could have gotten a higher grade

if he had simply attended office hours and prepared flash cards. Mr. Shields

similarly perceived that, although Connor passed his class, he had not fulfilled his

academic potential. Likewise, Connor’s parents implored him to “stop blowing off

[his] responsibilities” and expressed “disappoint[ment] in [his] choices” when his

grades fell short of what they believed he was capable.

       Connor’s academic performance plummeted in his senior year, with

regrettable consequences. While Connor had failing grades at some point during

the semester in freshman year through junior year, he ultimately passed every

class. Senior year marked the first time he received an “F.” Connor amassed late

and incomplete work throughout the year, culminating in five failing grades:

Advanced Research and Advanced Internship in the fall; and AP Calculus,


                                          5
              Case: 17-11400    Date Filed: 04/17/2018    Page: 6 of 28


Engineering Applications, and Honors World Literature in the spring. As a

consequence, the School District removed Connor from the Magnet Program and

prevented him from graduating in June 2013.

      In October 2012, midway through the fall of Connor’s senior year when his

grades began to deteriorate, the Durbrows and the School District convened

another § 504 Plan meeting. During that meeting, Connor admitted to

procrastinating. The CCSD responded by expanding Connor’s § 504 Plan to

include authorization to audio record classes, access to online class notes, and

reduced math homework. As Connor’s GPA decline steepened, the School District

granted him additional accommodations at yet another § 504 Plan meeting in May

2013. That meeting highlighted the essential difficulty raised by Connor’s

academic turbulence: his failure to complete homework and capitalize on extra

exam time. Yet those issues were especially difficult for the School District to

remedy, since school counselors are generally unable to manage a student’s after-

school schedule.

      In concert with the May 2013 meeting, and at the Durbrows’ request, the

CCSD initiated the process for determining Connor’s eligibility for special

education. At a September 2013 meeting, the School District found Connor IDEA-

eligible based on his failure to timely submit assignments during his senior year.

The CCSD’s special education supervisor believed that Connor’s incomplete work


                                          6
              Case: 17-11400     Date Filed: 04/17/2018    Page: 7 of 28


was due to his ADHD. Yet both Connor and his senior-year teachers attributed his

failing grades not to his disability, but rather to procrastination. In Dr. Adams’s

Advanced Internship, although Connor demonstrated academic potential, he

accumulated many missing assignments. After submitting them untimely, Connor

sent Dr. Adams an apology email in which he took ownership of his “lack of

effort” and acknowledged, “[I]t’s about time that I grow up and start taking

responsibility for my own mistakes.” Dr. Adams concluded, based on 26 years of

teaching experience, that Connor’s disability did not prevent him from learning.

      The other teachers who gave Connor failing grades voiced the same opinion.

None blamed Connor’s competency; all blamed Connor’s choices.

                                          B.

      Litigation commenced on May 20, 2013, when the Durbrows filed a Due

Process Hearing Request with the Georgia Office of State Administrative Hearings

(OSAH) alleging that the Cobb County School District failed to identify, locate,

and evaluate Connor, in violation of the IDEA and § 504; deprived Connor of a

“free appropriate public education” (“FAPE”) under the IDEA; denied the

Durbrows their procedural rights in violation of the IDEA and § 504; and

discriminated against Connor based on his disability under § 504. While the

introduction of their Due Process Hearing Request referenced the Americans with

Disabilities Act (“ADA”), the Request raised only IDEA and § 504 claims.


                                           7
             Case: 17-11400     Date Filed: 04/17/2018   Page: 8 of 28


      The School District moved to consolidate hearings on the Durbrows’ IDEA

and § 504 claims into a single proceeding; the Durbrows opposed consolidation.

The OSAH administrative law judge (“ALJ”) then denied the CCSD’s motion to

consolidate, after which the Durbrows withdrew their request for a § 504 hearing.

Not surprisingly, the ALJ then scheduled a hearing on only the Durbrows’ IDEA

claims.

      The School District defended, urging that some of the Durbrows’ claims

were time-barred under the IDEA’s statute of limitations. The Durbrows countered

that they had requested the CCSD to evaluate Connor for special education, but the

CCSD failed to inform them of their IDEA procedural rights, thereby tolling the

limitations period. But the ALJ found as a fact that the Durbrows did not request

an IDEA evaluation until Connor’s senior year, when the School District promptly

provided the Durbrows with notice of their procedural rights.

      Following a substantive hearing on the Durbrows’ IDEA claims, the ALJ

entered a Final Decision in favor of the School District. Specifically, the ALJ

found that, because Connor did not qualify as a “child with a disability” under the

IDEA, the CCSD owed no duty to identify, locate, and evaluate Connor for special

education. The ALJ also ruled that, since Connor was not a “child with a

disability,” he was not entitled to special education services under the IDEA.




                                          8
             Case: 17-11400     Date Filed: 04/17/2018   Page: 9 of 28


      The Durbrows then took their case to the United States District Court for the

Northern District of Georgia, appealing the ALJ’s Final Decision and raising § 504

and ADA claims. On the School District’s motion, the district court dismissed the

§ 504 and ADA claims for failure to exhaust administrative remedies. After

determining that discovery was unnecessary, the district court directed the

Durbrows to file a Motion for Judgment on the Administrative Record. Ultimately,

the district court accepted the ALJ’s finding that the Durbrows never requested an

IDEA evaluation before Connor’s senior year, defeating their tolling argument.

The district court also sustained the ALJ’s determination that, because Connor was

not a “child with a disability,” he was not entitled to an IDEA evaluation and

special education.

      The Durbrows now appeal the dismissal of their § 504 and ADA claims, and

the denial of their Motion for Judgment on the Administrative Record.

                                         II.
       The IDEA represents an ambitious national undertaking to promote the

education of children with disabilities. Congress enacted the IDEA in light of its

observation that most disabled children “were either totally excluded from schools

or were sitting idly in regular classrooms awaiting the time when they were old

enough to drop out.” Bd. of Educ. of Hendrick Hudson Cent. Sch. Dist. v. Rowley,

458 U.S. 176, 179 (1982) (internal punctuation omitted) (quoting H.R. Rep. No.


                                          9
             Case: 17-11400       Date Filed: 04/17/2018   Page: 10 of 28


94-332, at 2 (1975)). The Act offers the States federal funds in exchange for a

commitment to provide all “children with disabilities” individually tailored special

education, also known as a “free appropriate public education” or “FAPE.” 20

U.S.C. §§ 1400(d)(1)(A), 1412(a)(1)(A). The principal vehicle for providing a

FAPE is an individualized education program (“IEP”) prepared by the child’s

parents, teachers, and school officials that is “reasonably calculated to enable a

child to make progress appropriate in light of the child’s circumstances.” Endrew

F. ex rel. Joseph F. v. Douglas Cty. Sch. Dist. RE-1, 137 S. Ct. 988, 999 (2017).

                                           A.

      In this case, the Durbrows first claim that the district court erred in

dismissing their § 504 and ADA claims for failure to exhaust administrative

remedies under the IDEA.

      In addition to the IDEA, parents of children with disabilities often invoke

two federal antidiscrimination statutes in the course of disputes about whether a

school district has satisfied its obligations under the IDEA: § 504 of the

Rehabilitation Act, which prohibits federally funded programs from discriminating

on the basis of a disability; and Title II of the ADA, which applies the same

prohibition to public entities.

      The Durbrows say that, because their IDEA claims were processed in an

Office of State Administrative Hearings (“OSAH”) proceeding, they were not


                                           10
              Case: 17-11400     Date Filed: 04/17/2018     Page: 11 of 28


required to pursue an additional administrative hearing with respect to their § 504

and ADA claims. That is incorrect. Because the crux of their § 504 and ADA

claims alleged that the School District had denied Connor a FAPE, the claims were

subject to the IDEA’s administrative exhaustion requirement. The Durbrows’

failure to exhaust barred judicial review of their § 504 and ADA claims.

      “We review de novo the district court’s grant of a motion to dismiss.”

M.T.V. v. DeKalb Cty. Sch. Dist., 446 F.3d 1153, 1156 (11th Cir. 2006). The

relevant statutory framework requires, among other things, that a claimant seeking

relief under the IDEA first administratively exhaust the claim. 20 U.S.C. § 1415(i),

(l); Fry v. Napoleon Cmty. Schs., 137 S. Ct. 743, 750 (2017). The IDEA provides:

“[B]efore the filing of a civil action under [ ] laws seeking relief that is also

available under [the IDEA], [administrative remedies] shall be exhausted to the

same extent as would be required had the action been brought under [the IDEA].”

20 U.S.C. § 1415(l); see also Fry, 137 S. Ct. at 750 (“[A] plaintiff bringing suit

under the ADA, the Rehabilitation Act, or similar laws must in certain

circumstances -- that is, when ‘seeking relief that is also available under’ the IDEA

-- first exhaust the IDEA’s administrative procedures.”). Since the only remedy

available under the IDEA is injunctive relief for the wrongful denial of a FAPE,

any such claim must undergo an administrative hearing before proceeding to state

or federal court, whether the claim arises under the IDEA, § 504, the ADA, or any


                                           11
             Case: 17-11400     Date Filed: 04/17/2018    Page: 12 of 28


other federal law. Fry, 137 S. Ct. at 752–53. The rationale is clear: plaintiffs cannot

circumvent the IDEA’s exhaustion requirement by suing for a FAPE deprivation

under a different federal statute. Id. Conversely, if a § 504 or ADA claim does not

seek relief for the denial of a FAPE, then the claim is not subject to the exhaustion

requirement even if in some way it implicates an intellectually disabled child’s

schooling. Id. Therefore, if and only if a claim alleges the denial of a FAPE, then

the IDEA requires exhaustion of administrative remedies for that claim.

      In order to determine whether a claim alleges the denial of a FAPE, we look

to the gravamen or essence of the claim. Id. at 752. We inquire into whether the

complaint seeks to harness the “means and ends” that the IDEA provides. Id. at

752, 755. While the IDEA guarantees students with disabilities an appropriate

educational program tailored to their specific needs, § 504 and the ADA prohibit

discrimination in schools as well as in other federally funded programs and public

entities. The same misconduct committed by a school district may warrant relief

under the IDEA, § 504, or the ADA. But if the complaint essentially alleges the

denial of a FAPE, then the plaintiff must exhaust his administrative remedies. Id. at

755. The Supreme Court has instructed us that “one clue to whether the gravamen

of a complaint against a school concerns the denial of a FAPE, or instead addresses

disability-based discrimination, can come from asking a pair of hypothetical

questions. First, could the plaintiff have brought essentially the same claim if the


                                          12
               Case: 17-11400       Date Filed: 04/17/2018       Page: 13 of 28


alleged conduct had occurred at a public facility that was not a school -- say, a

public theater or library? And second, could an adult at the school -- say, an

employee or visitor -- have pressed essentially the same grievance?” Id. at 756.

Affirmative answers to those questions suggest that the heart of the claim does not

concern the deprivation of a FAPE, since the claim would not be inextricably

bound to the appropriateness of an intellectually disabled child’s educational

program. Id.

       Plainly, the gravamen of the Durbrows’ § 504 and ADA claims was that the

School District deprived Connor of a FAPE. The Durbrows did not claim that the

Cobb County School District committed misconduct independent of its IDEA

obligations. Rather, their § 504 and ADA claims focused precisely on the adequacy

of the educational program the School District afforded Connor. Thus, for

example, the Durbows alleged in their complaint that Connor suffered from

ADHD, Amended Complaint at 2–3 ¶¶ 9–11, and “executive functioning

disorder,” 2 id. at 32–33 ¶¶ 137, 144, and that, based on his disabilities, the “CCSD

discriminated against Connor by only providing a magnet program that is designed

for high achieving students who do not have disabilities,” id. at 45 ¶ 212; the

“CCSD discriminated against Connor because it refused to provide students with

2
 The Durbrows described “executive functioning disorder” as difficulty “setting goals” and
“complet[ing] multi-step tasks.” “Executive functioning disorder” is not recognized by the
Diagnostic and Statistical Manual of Mental Disorders (5th ed.), and is best understood as a
symptom of ADHD.
                                               13
               Case: 17-11400    Date Filed: 04/17/2018    Page: 14 of 28


disabilities in the magnet program special education direct services,” id. at 45

¶ 214; and the “CCSD discriminated against Connor by refusing to provide him

services to assist with his executive functioning disabilities and ADHD,” id. at 47

¶ 224.

         These averments tell us that the essence of the Durbrows’ § 504 and ADA

charges was that the School District denied Connor a FAPE; they complained that

Connor’s course of study was not appropriately tailored to his disability. Fry, 137
S. Ct. at 756. Put another way, the Durbrows could not have leveled the same

allegations against a public library or a theater, since neither are in the business of

fashioning educational programs for intellectually disabled students. See id. Nor

could the Durbrows have advanced the same claims on behalf of an adult employee

or a visitor at the School District inasmuch as the IDEA does not entitle adult

employees and visitors to individualized special education. See id.

         The exhaustion of an IDEA claim before an administrative body does not

relieve a plaintiff of the concomitant obligation to exhaust related § 504, ADA, or

any other claims that allege the deprivation of a FAPE. M.T.V., 446 F.3d at 1159;

see also Reyes v. Manor Indep. Sch. Dist., 850 F.3d 251, 256 (5th Cir. 2017). In

order to properly exhaust a claim that seeks relief for the denial of a free

appropriate public education, the claim must proceed through an administrative

hearing and receive a final decision from an administrative judge before review


                                           14
             Case: 17-11400    Date Filed: 04/17/2018    Page: 15 of 28


may be sought from a federal district court. 20 U.S.C. § 1415(i)(2)(A), (g)(2);

M.T.V., 446 F.3d at 1159; see also Reyes, 850 F.3d at 256.

      The Durbrows failed to exhaust their § 504 and ADA claims. While the

introduction of their Due Process Hearing Request referenced the ADA, the

Durbrows never pled an ADA claim, and so it is doubtful whether their ADA

claims were even properly presented to the ALJ. M.T.V., 446 F.3d at 1159.

Regardless, the Durbrows unambiguously opposed the School District’s motion to

consolidate their IDEA, § 504, and ADA claims into a single proceeding. Then,

notably, the Durbrows withdrew their request for a § 504 hearing. The ALJ thus

considered only the Durbrows’ IDEA claims, not their § 504 or ADA claims. Since

the Durbrows’ § 504 and ADA claims neither received an administrative hearing

nor a decision from the administrative officer, they were not exhausted.

      Moreover, the Durbrows’ failure to exhaust cannot be excused under the

“futility or inadequacy” exception. “The exhaustion of administrative remedies is

not required [under the IDEA] where resort to administrative remedies would be 1)

futile or 2) inadequate.” N.B. ex rel. D.G. v. Alachua Cty. Sch. Bd., 84 F.3d 1376,

1379 (11th Cir. 1996). But a parent’s unilateral act cannot create the purported

futility or inadequacy. Id.

      The Durbrows say that exhaustion would have been futile because the ALJ

refused to rule on their § 504 and ADA claims. Actually the ALJ declined to


                                         15
             Case: 17-11400     Date Filed: 04/17/2018   Page: 16 of 28


adjudicate them in response to the Durbrows’ opposition to consolidation and

subsequent withdrawal of their § 504 hearing request. The Durbrows thus created

the futility about which they now complain. Id. If the Durbrows sought to litigate

their § 504 and ADA claims, they should have either accepted consolidation or

sought an additional administrative hearing. Since they did neither, dismissal was

proper.

                                          B.

      As for their IDEA claim, the Durbrows argue the district court erred in

confining its consideration to claims that accrued within two years before they

filed their Due Process Hearing Request. Although the IDEA contains a two-year

statute of limitations, the Durbrows assert that the court should have tolled the

limitations period since the Cobb County School District wrongfully withheld

information to which they were entitled. Specifically, appellants say that, when

Connor was in middle school, they asked the School District to evaluate Connor

for special education, and that triggered the CCSD’s duty to provide them with a

written copy of their IDEA procedural rights. The district court rejected the

argument, finding that the Durbrows had not requested an IDEA evaluation of

Connor until his senior year, at which time the CCSD promptly informed the

Durbrows of their procedural rights, rendering tolling inapplicable. The district

court did not clearly err in making this finding.


                                          16
                Case: 17-11400   Date Filed: 04/17/2018   Page: 17 of 28


      Whether parents have requested an IDEA evaluation, thereby triggering the

school district’s duty to inform them of their procedural rights, is a question of fact

which we may review only for clear error. Draper v. Atlanta Indep. Sch. Sys., 518
F.3d 1275, 1288 (11th Cir. 2008). The IDEA’s statute of limitations requires

parents to ask for a due process hearing within two years after they knew or should

have known of the basis of their complaint. 20 U.S.C. § 1415(f)(3)(C). The

limitations period is tolled if the parent was prevented from requesting a hearing

because the school district withheld crucial information, including written notice of

the parent’s procedural rights under the IDEA. 20 U.S.C. § 1415(c), (d), (f)(3)(D);

34 C.F.R. §§ 300.503(a)(2), (b)(4), 300.511(f)(2); Ga. Comp. R. & Regs. 160-4-7-

.12(3)(a)(2).

      No documentary evidence supports the Durbrows’ tolling argument. The

only evidence marshaled by the Durbrows was their own testimony, which was

uncorroborated, inconsistent, unspecific, and rejected by the finder of fact.

Throughout the OSAH proceedings, the Durbrows could not identify, without

substantial prodding, any CCSD personnel from whom they requested an IDEA

evaluation. Likewise, in their Due Process Hearing Request, the Durbrows did not

name any teacher or counselor from whom they had requested an evaluation.

Moreover, when asked whether she had previously requested an IDEA evaluation,

Mrs. Durbrow testified that she asked the CCSD for “help” and to “test [Connor]


                                          17
             Case: 17-11400     Date Filed: 04/17/2018   Page: 18 of 28


for something.” The Durbrows thus support their tolling argument by claiming

only that they requested “help” and “test[ing]” from individuals they had difficulty

identifying. Meanwhile, the School District’s representatives -- including

counselors Ms. Suttles and Ms. Higgins and freshman-year math teacher Ms.

Buhler -- testified that the Durbrows never requested an IDEA evaluation before

Connor’s senior year.

      The district court did not clearly err in accepting the ALJ’s finding that the

School District representatives were more credible than were the Durbrows. See

Owens v. Wainwright, 698 F.2d 1111, 1113 (11th Cir. 1983) (“[C]ourts reviewing

a cold record give particular deference to credibility determinations of a fact-finder

who had the opportunity to see live testimony.”). Moreover, even if the Durbrows

had sought “help” or some other form of “testing,” such as testing for a § 504 Plan,

neither would amount to a parental request for an IDEA evaluation. See D.K. v.

Abington Sch. Dist., 696 F.3d 233, 247 n. 5 (3d Cir. 2012) (“[W]e cannot conclude

that general expressions of concern constitute a ‘parental request for evaluation’

under the plain terms of the statute.”) (citing 20 U.S.C. § 1415(d)(1)(A)(i))

(alteration in original). And it is undisputed that, once the Durbrows requested an

IDEA evaluation in May 2013, the Cobb County School District provided them

with notice of their procedural rights.




                                          18
              Case: 17-11400     Date Filed: 04/17/2018     Page: 19 of 28


      The long and short of it is that the district court did not clearly err in finding

that the Durbrows did not ask for an evaluation before Connor’s senior year. The

district court also correctly applied the statute of limitations, restricting the

Durbrows’ claims to those arising within two years of filing their Due Process

Hearing Complaint.

                                           C.

      The Durbrows substantively claim that the School District violated the

IDEA by depriving Connor of a free appropriate public education between the

spring semester of his sophomore year (May 2011) and the spring semester of his

senior year (May 2013). The question of “[w]hether an educational program

provided an adequate education under the [IDEA] is a mixed question of law and

fact.” Draper, 518 F.3d at 1284. We review de novo questions of law, such as the

interpretation of a federal statute. Id. “Specific findings of fact are reviewed for

clear error.” Id. After reviewing this extensive record, we are satisfied the CCSD

did not deprive Connor of a FAPE because Connor did not need special education

and, therefore, did not qualify as a “child with a disability.”

      The IDEA confers the right to a FAPE only upon “children with

disabilities.” One of the essential purposes of the IDEA is “to ensure that all

children with disabilities have available to them a free appropriate public

education,” 20 U.S.C. § 1400(d)(1)(A) (emphasis added), meaning “special


                                            19
             Case: 17-11400      Date Filed: 04/17/2018    Page: 20 of 28


education and related services,” id. at § 1401(9). Conversely, if a student is not a

“child with a disability,” then the student is not entitled to a FAPE under the IDEA.

The Act defines a “child with a disability” as including a child “with intellectual

disabilities . . . other health impairments, or specific learning disabilities; and who,

by reason thereof, needs special education and related services.” 20 U.S.C.

§ 1401(3)(A). “[O]ther health impairments,” in turn, include ADHD that

“[a]dversely affects a child’s educational performance.” 34 C.F.R. § 300.8(c)(9).

Therefore, to establish an entitlement to a FAPE, a student with Attention Deficit

Hyperactivity Disorder must show (1) that her ADHD adversely affects her

academic performance; and (2) “by reason thereof,” she needs special education.

20 U.S.C. § 1401(3)(A); 34 C.F.R. § 300.8(c)(9); see also Alvin Indep. Sch. Dist. v.

Patricia F., 503 F.3d 378, 383–84 (5th Cir. 2007).

      In making this determination, a school district must “[d]raw upon

information from a variety of sources, including aptitude and achievement tests,

parent input, and teacher recommendations . . . .” 34 C.F.R. § 300.306(c). The

purpose of a FAPE, in part, is to “ensure access . . . to the general curriculum so

that the child can meet [ ] educational standards.” 34 C.F.R. § 300.39(b)(3)(ii). A

student is therefore unlikely to need special education if, inter alia: (1) the student

meets academic standards; (2) teachers do not recommend special education for the

student; (3) the student does not exhibit unusual or alarming conduct warranting


                                           20
             Case: 17-11400      Date Filed: 04/17/2018    Page: 21 of 28


special education; and (4) the student demonstrates the capacity to comprehend

course material. See Alvin Indep., 503 F.3d at 383; D.K., 696 F.3d at 251; Bd. of

Educ. of Fayette Cty. v. L.M., 478 F.3d 307, 313–14 (6th Cir. 2007).

      It is undisputed that Connor has ADHD, which can be a qualifying disability

under the “other health impairments” category if it adversely affected his

schooling. 20 U.S.C. § 1401(3)(A)(i); 34 C.F.R. § 300.8(c)(9)(i). But even if we

assume that Connor’s ADHD constituted a qualifying disability, his problem in

this litigation is that he was not a “child with a disability” because he did not, on

account of ADHD, require special education. For starters, Connor met or exceeded

academic expectations. He was admitted into Wheeler High School’s selective

Magnet Program based on his achievements in math and science. His academic

performance was “better than most, but [not] as good as some.” He demonstrated

college readiness by excelling on the PSAT. Indeed, until his senior year, he

passed all of his classes in an advanced academic program, including Honors and

AP courses, while earning straight As on EOCTs. His formidable command of

Electronics enabled him to aid fellow classmates. When he sat for the ACT, he

ranked “at or above level” in every subject. After taking the SAT, he outscored

more than 90 percent of test takers in Reading, Writing, and Math. And although

he failed Advanced Research and Advanced Internship in the fall semester of his

senior year, he remained on track to graduate. Sadly, it is also true that Connor’s


                                          21
             Case: 17-11400     Date Filed: 04/17/2018   Page: 22 of 28


grades in the spring semester of his senior year prevented him from graduating.

But, during that semester, the School District initiated the process for determining

whether Connor qualified for special education under the IDEA. Before then,

Connor’s overall academic performance ranged from mediocre to extraordinary,

and could not demonstrate a need for special education. 34 C.F.R. § 300.39(b)(3),

300.306(c); see also Alvin Indep., 503 F.3d at 383; D.K., 696 F.3d at 251.

      In the second place, and significantly, none of Connor’s teachers testified

that special education was appropriate for him. His Electronics teacher, Mr.

George, wholeheartedly dismissed the notion, testifying that Connor could

successfully hold a job, take college courses, live independently, and thrive as “a

natural-born engineer.” Connor demonstrated such deftness in his Electronics

courses that Mr. George hired Connor to solder electric guitar pedals, a task

threatening severe injury if not performed with pinpointed concentration. His

Advanced Internship instructor, Dr. Adams, testified, based on 26 years of

experience teaching students with ADHD, that Connor’s disability did not impair

his academic progress. Likewise, Connor’s AP U.S. History Teacher, Mr. Shields,

opined that Connor’s ability to learn was not affected by his ADHD. Finally,

Connor’s Honors World Literature teacher, Ms. Thompson, did not believe Connor

needed special education. Rather, she insisted that Connor demonstrated his ability

to access the general curriculum and make progress when he chose to put forth


                                         22
             Case: 17-11400      Date Filed: 04/17/2018   Page: 23 of 28


effort. Connor’s senior-year Honors Economics and Honors U.S. Government

teacher, Ms. Santelli, and his counselor Ms. Mougdal offered similar testimony.

Since none of his teachers or counselors thought that he needed special education,

Connor was less likely to qualify as a “child with a disability.” 34 C.F.R.

§ 300.306(c)(1)(i); see also Bd. of Educ. of Fayette Cty., 478 F.3d at 313.

      Moreover, although Connor had difficulty with time management and

organization, many of Connor’s classmates struggled similarly, particularly in the

demanding Magnet Program. Thus, for example, Ms. Walls testified that she “had

plenty of students that had trouble completing homework because of the workload

they have,” since their junior and senior years include “very difficult classes.” And,

although Connor needed a tutor to assist him with AP Calculus, several of

Connor’s classmates enlisted the same tutor. Mr. Shields testified that Connor did

not stand out as either especially high-achieving or low-achieving and, while

Connor occasionally received low test grades, so did most of the other students.

Furthermore, Mr. Shields spoke with Connor’s father at one of Connor’s § 504

Plan meetings about how they both struggled to pay attention in class when they

were kids. In short, Connor’s work habits between May 2011 and May 2013,

although occasionally creating concern for his parents and teachers, did not

indicate a need for special education. See D.K., 696 F.3d at 251; Bd. of Educ. of

Fayette Cty., 478 F.3d at 314.


                                          23
             Case: 17-11400     Date Filed: 04/17/2018    Page: 24 of 28


      Finally, Connor demonstrated academic progress, further militating against

his need for special education. None of Connor’s teachers attributed his poor

grades to low ability. Although Connor failed Advanced Research and Advanced

Internship in the fall of his senior year, his completed work in those courses

evinced an ability to absorb material and maintain focus. Indeed, after his

Advanced Internship teacher, Dr. Adams, met with him to discuss his incomplete

work, Connor acknowledged his “lack of effort” and his need to “grow up and start

taking responsibility for [his] own mistakes.” Similarly, in AP Calculus, Connor

performed well when he chose to, but he failed the course because he neglected to

submit a semester-long notebook project and declined to capitalize on the extra

exam time provided by his § 504 Plan. Likewise, Connor’s senior-year counselor,

Ms. Mougdal, remarked that his central issue was his failure to complete

homework and utilize extra exam time. Thus, we agree with the district court that

Connor did not suffer from an inability to concentrate and progress academically,

but rather neglected his studies. We add that special education is generally ill-

suited for students who are making academic progress while neglecting to

complete their work. Indeed, the School District special education supervisor, Ms.

Davies, was reluctant to design an IEP to aid homework completion, observing that

such efforts were best left to parents. The CCSD’s skepticism toward creating a

homework-focused IEP was reasonable, since IEPs are typically fashioned to


                                          24
                 Case: 17-11400   Date Filed: 04/17/2018   Page: 25 of 28


ensure students adequately grasp their course material. See 34 C.F.R.

§ 300.39(b)(3), 300.306(c); see also Alvin Indep., 503 F.3d at 383; D.K., 696 F.3d

at 251. Connor’s neglect of his coursework did not establish a need for special

education.

      In short, Connor: (1) met academic standards; (2) was not recommended for

special education by any of his teachers; (3) did not exhibit especially alarming

conduct warranting special education; and (4) demonstrated he was learning, while

displaying some weaknesses not readily amenable to special-education

remediation. Thus, based on information drawn from a variety of sources,

“including aptitude and achievement tests, parent input, and teacher

recommendations,” Connor “access[ed] . . . the general curriculum” and did not

need special education. 34 C.F.R. §§ 300.306(c), 300.39(b)(3)(ii). He was not a

“child with a disability,” and the Durbrows’ claim that he was deprived of a FAPE

cannot be sustained. See 20 U.S.C. §§ 1400(d)(1)(A), 1401(3)(A); Endrew F., 137
S. Ct. at 993.

                                           D.

      Finally, the Durbrows say that the Cobb County School District breached its

“child-find duty” to “identify, locate, and evaluate” Connor under the IDEA. The

district court determined that the CCSD did not violate its child-find duty for four

independent reasons. We agree. To begin with, because Connor was not a “child


                                           25
                Case: 17-11400   Date Filed: 04/17/2018   Page: 26 of 28


with a disability,” the CCSD did not owe the Durbrows a child-find duty. Like the

FAPE obligation, the IDEA requires States accepting IDEA funds to identify,

locate, and evaluate only “children with disabilities.” 20 U.S.C. § 1412(a)(3)(A);

Forest Grove Sch. Dist. v. T.A., 557 U.S. 230, 245 (2009) (describing the child-

find duty as States’ obligation “to identify, locate, and evaluate all children with

disabilities residing in the State”) (internal quotation marks and punctuation

omitted) (emphasis added). As we’ve discussed, supra Part II.C, because Connor

was not a “child with a disability,” the CCSD did not owe him a child-find duty.

       For similar reasons, even if Connor were a “child with a disability” from

May 2011 through May 2013, the CCSD still would not have breached its child-

find duty because it could not have known that Connor needed special education.

Since Connor generally performed well in his classes and did not exhibit alarming

behavior, it cannot be said that the CCSD “overlooked clear signs of disability” or

“negligent[ly] [ ] failed to order testing.” See Bd. of Educ. of Fayette Cty., 478 F.3d

at 313 (quoting Clay T. v. Walton Cty. Sch. Dist., 952 F. Supp. 817, 823 (M.D. Ga.

1997)); see also D.K., 696 F.3d at 251; P.P. ex rel. Michael P. v. W. Chester Area

Sch. Dist., 585 F.3d 727, 738 (3d Cir. 2009) (under the child-find duty, school

districts must evaluate “all students . . . reasonably suspected of having a

disability”).




                                          26
             Case: 17-11400      Date Filed: 04/17/2018    Page: 27 of 28


      Moreover, the School District attended to Connor’s academic shortcomings

through means other than special education. When a school district uses measures

besides special education to assist struggling students, it is even less likely in

breach of its child-find duty. See D.K., 696 F.3d at 252 (“Finally, the measures the

School District did take to assist D.K. in the classroom militate against finding a

Child Find violation.”). Connor’s struggles related to organization and time

management. In response, Connor’s counselor, Ms. Suttles, offered to help Connor

organize his notebooks and assignments, but the Durbrows declined the offer in

order to avoid singling their son out. In addition, the CCSD prepared a § 504 Plan

for Connor offering extra time on tests, quizzes, and standardized tests; scheduled

math as early in the day as possible; and placed him in the smallest classes

possible. In the beginning of Connor’s senior year, as his incomplete assignments

began to mount, the CCSD amended his § 504 Plan to reduce his homework load

and permit him to audio record classes and access class notes online. As Connor’s

missing work proliferated, the CCSD again modified Connor’s § 504 Plan. The

School District demonstrated individualized attentiveness and sensitivity to

Connor’s difficulties, also counseling against a child-find violation.

      Lastly, even if Connor qualified as a “child with a disability” following his

senior-year academic decline, the CCSD satisfied its child-find duty by initiating

the IDEA-eligibility process at the Durbrows’ request. School districts are granted


                                           27
             Case: 17-11400     Date Filed: 04/17/2018   Page: 28 of 28


a “reasonable time” to identify, locate, and evaluate children with disabilities once

they are on notice of the student’s need for special education. See D.K., 696 F.3d at

250. The Durbrows and the CCSD initiated the IDEA-eligibility process in May

2013, during the spring of his senior year after Connor received two failing grades.

Thus, even if Connor’s senior-year grades rendered him a “child with a disability”

-- and the record does not support that conclusion -- the CCSD fulfilled its child-

find duty by evaluating him within a reasonable time. Id. It is unfortunate that

Connor did not graduate from high school at the end of his senior year when he

was more than capable of doing so. Still, the School District made numerous

attempts to provide Connor with uniquely tailored aid and cannot be held

responsible for Connor’s senior-year academic downturn.

      The district court properly dismissed the Durbrows’ § 504 and ADA claims

for failure to exhaust administrative remedies and denied their Motion for

Judgment on the Administrative Record.

      AFFIRMED.




                                         28